                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 BRUCE C. MARPLE,                             :
                             Plaintiff,       :
                                              :
                       v.                     :                 No. 5:18-cv-00407
                                              :
 NANCY ANN BERRYHILL, Acting                  :
 Commissioner Social Security                 :
 Administration,                              :
                         Defendant.           :
                                              :

                                          ORDER

       AND NOW, this 4th day of January, 2019, for the reasons set forth in the Opinion issued
this date and upon consideration of Plaintiff’s Complaint, ECF No. 3; Defendant’s Answer, ECF
No. 8; the Social Security Administrative Record, ECF No. 7; Plaintiff’s Brief and Statement of
Issues in Support of Request for Review, ECF No. 9; Defendant’s Response to Request for
Review of Plaintiff, ECF No. 12; Plaintiff’s Reply, ECF No. 13; the Report and
Recommendation (“R&R”) of United States Magistrate Judge Jacob P. Hart, ECF No. 17; and
Plaintiff’s Objections to the R&R, ECF No. 18, IT IS ORDERED THAT:

       1.     Plaintiff’s objections to the R&R, ECF No. 18, are OVERRULED.
       2.     The R&R, ECF No. 17, is APPROVED and ADOPTED.
       3.     Plaintiff’s Request for Review, ECF No. 9, is DENIED.
       4.     The final order of the Commissioner of Social Security is AFFIRMED.
       5.     This case is CLOSED.

                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge



                                               1
                                            010319
